DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 10/20/2021. Claims 1-9 are currently pending in the application. An action follows below:
Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Patent Number 10,739,920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to an improved touch sensitive processing apparatuses and an improved touch sensitive processing method, capable of speeding up the sensing rate of capacitance touch sensing, increasing the reporting frequency of touch sensing information, and reducing the response time of the electronic system to user. Independent claims 1 and 6 identify the uniquely distinct limitations, “	according to one first touch line piece corresponding to one external object in the first set, having the driving circuit transmit driving signals via the first electrodes corresponding to the one first touch line piece, and having the sensing circuit sense the driving signals via the multiple second electrodes to form more than one neighboring one-dimensional sensing information; reserving parts of the neighboring one-dimensional sensing information which corresponds to one second touch line piece of the external object in the second set to be line pieces.” 
Kremin et al. (US 2012/0043977 A1) discloses a related touch sensitive processing apparatus (see at least Fig. 2A) configured to connect a touch sensitive panel or screen (see at least Fig. 1, 2A, disclosing a touch sensitive panel comprising an electrode array 100/200,) the touch sensitive panel or screen comprising multiple first electrodes (102; Fig. 1A) being parallel with a first/vertical axis (Fig. 1A) and multiple second electrodes (104; Fig. 1A) being parallel with a second/ horizontal axis (Fig. 1A), multiple sensing points being formed by the intersections of the multiple first electrodes and the multiple second electrodes (Fig. 1A), the touch sensitive processing apparatus comprising: a driving circuit (214; Fig. 2A;) a sensing circuit (212; Fig. 2A;) and a processing module (see at least Figs. 2A, 9, disclosing a processing module comprising a processing device and/or a controller 216) for controlling the driving circuit and the sensing circuit, wherein the processing module reads programs from a non-volatile memory (see at least ¶ [0074]) and executes them for performing the following steps: generating sensing information sensed by the multiple first electrodes simultaneously from the sensing circuit as a first set (see at least Fig. 1B; a path thru steps 1389-1375 of Fig. 13;) generating sensing information sensed by the multiple second electrodes at the same time from the sensing circuit as a second set (see at least Fig. 1C; a path thru steps 1373, 1371, 1385-1375 of Fig. 13;) calculating one position of the external object according to the first and second sets; and reporting the position (see at least ¶¶ [0029]-[0030].) 
Chang et al. (US 2011/0084928 A1) discloses a related touch sensitive processing apparatus configured to connect a touch sensitive panel or screen, the touch sensitive panel or see at least Figs. 1F, 1G, 2A, 2B,) the touch sensitive processing apparatus comprising: a driving circuit (130A;) a sensing circuit (130B;) and a processing module (161, 170; see at least Fig. 1G) for controlling the driving circuit and the sensing circuit, wherein the processing module reads programs from a non-volatile memory and executes them for performing the following steps: obtaining a plurality of 1-D sensing information (see at least step 711 of Fig. 7B; or step 811 of Fig. 8B;) converting the plurality of 1-D sensing information into a 2-D sensing information (see at least step 712 of Fig. 7B; or step 812 of Fig. 8B;) calculating one position of the external object according to the two-dimensional sensing information; and reporting the position (see at least step 930 of Fig. 9.) 
The aforementioned prior arts, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations in combination with other claimed limitations in the manner defined in these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626